Citation Nr: 1608949	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder, post-traumatic stress disorder (PTSD), and depression.

3.  Entitlement to service connection for cold injury residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1952 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at a January 2016 Travel Board hearing.  The hearing transcript is of record.  

New and material evidence was submitted within one year of the October 2009 rating decision that denied service connection for an anxiety disorder and cold injury residuals; accordingly, the October 2009 rating decision is not final and is currently on appeal.  38 C.F.R. § 3.156(b) (2015); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for an anxiety disorder, is deemed to include any psychiatric disability, and has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder, PTSD and depression.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability and service connection for cold injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current bilateral shoulder disability, namely, bilateral shoulder impingement syndrome, is etiologically related to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran's current bilateral shoulder disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a bilateral shoulder disability.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  The provisions of § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has a current bilateral shoulder disability that developed as a result of loading heavy artillery shells into big guns during active duty in Germany.

Service treatment records are unavailable.  However, the Board notes that the absence of service treatment records showing in-service evidence of a shoulder disability is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current shoulder disability, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Post-service medical evidence of record shows that the Veteran has been diagnosed with bilateral shoulder impingement syndrome.

The Veteran has never been afforded a VA examination and opinion on the etiology of his bilateral shoulder disability.  However, his private physician at the Shannon Clinic, T.R., MD, submitted a statement in March 2012.  Dr. T.R. noted that the Veteran had problems with his left shoulder (rotator cuff tears and rotator cuff impingement from degenerative change), which were dealt with surgically in 1995, and other problems with the right shoulder (rotator cuff tears and rotator cuff impingement from degenerative change), which were dealt with surgically in 1996.  He also noted that the Veteran related his shoulder problems to activities in service where he was made to load heavy artillery shells all day long, slamming them into a big cannon and rapidly firing the heavy rounds that took two people to lift the shell.  The Veteran also reported that many times, he went to bed at night with shoulder pain from these activities.  The Veteran also reported that his shoulder pain got worse after service.  In addition, the Veteran reported that he did not have any post-service employment that involved heavy lifting, yet Dr. T.R. noted that the degenerative changes continued to progress and he opined that they may very likely date back to his original observations and injuries in service.  Dr. T.R. noted further that "[a]ny consideration to the likely relationship to injuries at an earlier age would certainly be reasonable."  See March 2012 statement from T.R., MD.  Private treatment records show that the Veteran did undergo right and left shoulder surgery in 1995 and 1996.  There is no contrary medical opinion of record.

The Veteran is competent to report the circumstances surrounding his in-service shoulder injuries, as well as the onset and nature of his shoulder symptoms.  The Veteran's reports provide competent and credible evidence of shoulder injuries during active military duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr, supra.  Furthermore, his reports are supported by the documentation of a current bilateral shoulder disability and the positive March 2012 opinion from his private physician.  The Board also notes that there is no evidence of any intercurrent post-service shoulder injury. 

There is evidence against the claim, inasmuch as the contemporaneous record does not document a shoulder disability for many years after service.  Furthermore, the March 2012 private opinion did not indicate that he had reviewed the Veteran's claims file prior to rendering his opinion.  However, overall, the Board finds that the evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for a bilateral shoulder disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for a bilateral shoulder disability is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Acquired Psychiatric Disability

The Veteran contends that he has a current psychiatric disability as a result of his active military service in Germany.  Specifically, he claims that he served as a tank commander in artillery in Germany and that he was subjected to a lot of banging and noise from firing shells in that capacity, and that since service, he feels scared and jumpy a lot.  He has also reported that several of his friends in Germany were sent to Korea and killed, and that he has experienced psychiatric symptoms as a result.

As noted above, unfortunately, the Veteran's service treatment records are unavailable.  In cases where a Veteran's service treatment records are unavailable through no fault of a Veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2015).  The Board is satisfied that a diligent effort, though unavailing, was undertaken to acquire them.  See September 2009 Formal Finding on the Unavailability of Service Records.  Neither the Veteran nor his representative has argued the contrary.

The medical evidence of record contains competent evidence of a current psychiatric disability.  In this regard, during VA outpatient treatment in 2008, the Veteran reported the above-noted in-service stressful events and symptoms.  He was initially noted to have had a positive PTSD screening test, and was diagnosed with PTSD with anxiety attacks.  However, later in 2008, he was diagnosed with an anxiety disorder, and the examiner noted that he did not meet the criteria for PTSD.  More current VA treatment records show that in January 2012, it was noted that the Veteran appeared to be suffering from a form of depression.

An independent medical examination from private physician, C.P.C., was conducted in December 2009.  Dr. C.P.C. noted that he took an extensive history and conducted an extensive examination of the Veteran, and concluded that the collective symptoms described by the Veteran were reflective of PTSD.  The doctor explained that although not directly involved in combat during military service, the Veteran lost several close personal friends who were killed in action at the time of his service, and since 1953, he has described many symptoms, which are consistent with the DSM-IV criteria for an Axis I level diagnosis of PTSD.  These include distressful dreams and nightmares, avoidance of family and friends, extreme mood swings, hypervigilance and difficulty controlling anger.  He noted further that the Veteran's symptoms had progressed for many years and had interfered with his social and family life.  Dr. C.P.C. concluded that since the Veteran's collective symptoms began in 1953, his PTSD is more likely than not related to his military service.  See December 2009 Independent Medical Examination from C.P.C., MD.  

The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  The Veteran's private physician provided a current diagnosis for PTSD; however, this diagnosis has not been linked to a verified in service stressor.  As such, the Board is remanding the Veteran's claim to the RO in order for his in-service stressor to be verified.  Additionally, once the in-service verification has been completed the Board finds that the Veteran should be afforded a VA mental disorders examination to determine the nature and etiology of all currently present acquired psychiatric disorders.  38 U.S.C.A. § 5103A(d) (West 2014).

Cold Injury Residuals

The Veteran contends that he has current residuals of cold weather injuries during active military service in Germany.  Specifically, he claims that while serving in the field in Germany, he was exposed to cold weather and had to bed down outside in tents in the cold weather, and since that time, he constantly feels cold all over.  

As noted above, unfortunately, the Veteran's service treatment records are unavailable.  However, service records show that the Veteran served in Germany for two years and six months during his active duty from 1952 to 1955.

In his December 2009 examination report, Dr. C.P.C. stated that the Veteran described several symptoms that were consistent with hypothyroidism, including a severe feeling of cold intolerance since active duty in Germany.  He concluded that since the Veteran's symptoms had been present since active duty, the condition was as likely as not related to military service.  Dr. C.P.C. did not indicate that the Veteran's hypothyroidism developed as a result of any cold injury he sustained during active duty in Germany.  Furthermore, the Board notes that service connection for hypothyroidism and cold injury residuals were denied in an August 2013 rating decision, and the Veteran has not filed an appeal with respect to the denial of service connection for hypothyroidism.

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  However, contemporaneous evidence of an ongoing disability due to cold injury in the years following service is not of record, and the Veteran has not been afforded a VA examination in response to his claim.  Thus, the Board finds that a medical opinion and examination are necessary to determine whether the Veteran has residual disability due to cold injury that was incurred in or is related to active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his psychiatric disorder(s).  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis.

b) If the examiner finds that the Veteran manifests an acquired psychiatric disorder other than or in addition to PTSD, he/she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  
The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, afford the Veteran a VA cold-injury protocol examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed cold-weather injury.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All tests deemed necessary by the examiner must be performed.

Following examination of the Veteran, the examiner is directed to opine whether the Veteran currently has residuals of a cold weather injury and answer these questions. 

a) Does the Veteran currently have residuals of cold injuries?  If not, provide a diagnosis for his complaints. 

b) If the Veteran currently has any residuals of cold injuries, is it at least as likely as not (50 percent probability or more) that the any disorder was caused by or developed during the Veteran's service? 

The examiner should also address the findings of the Veteran's private physician in December 2009 that the Veteran's symptoms of intolerance to cold are related to a diagnosis of hypothyroidism.

The examiner should specifically consider the Veteran's statements that he experiences feeling cold all over all the time.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  
The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


